Matter of Bretschger (2017 NY Slip Op 06509)





Matter of Bretschger


2017 NY Slip Op 06509


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]In the Matter of ROMAN DAVID BRETSCHGER, an Attorney. (Attorney Registration No. 5038328)

Calendar Date: September 11, 2017

Before: Peters, P.J., Egan Jr., Rose, Clark and Mulvey, JJ.


Roman David Bretschger, Zurich, Switzerland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Roman David Bretschger was admitted to practice by this Court in 2012 and lists a business address in Zurich, Switzerland with the Office of Court Administration. Bretschger now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Bretschger's application by correspondence dated September 6, 2017.
Upon reading Bretschger's affidavit sworn to August 4, 2017 and filed August 14, 2017, and upon reading the correspondence in
response by the Chief Attorney for AGC, and having determined that Bretschger is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., Egan Jr., Rose, Clark and Mulvey, JJ., concur.
ORDERED that Roman David Bretschger's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Roman David Bretschger's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Roman David Bretschger is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Bretschger is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Roman David Bretschger shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Bretschger's prior application for leave to resign was denied by order of this Court (148 AD3d 1450 [2017]).